EXHIBIT 10.1


MEMORANDUM OF AGREEMENT

AND COOPERATION


CONCLUDED BETWEEN

MECHEM, A DIVISION OF DENEL (PTY) LTD

A company incorporated in South Africa and with its registered address at Admin.
B Building, 368 Selborne Avenue, Lytellton, Centurion, 0157, South Africa

(Hereinafter referred to as MECHEM)

Herein represented by ABRAHAM JACOBUS ROSSOUW

In his capacity as General Manager

And

FORCE PROTECTION INDUSTRIES, INC.

A corporation incorporated and registered in the State of Nevada, United States
and with its address at 9801 Highway 78, Ladson, South Carolina, United States
(previously named Technical Solutions Group, Inc.)

(Hereinafter referred to as FPI)

Herein represented by GORDON McGILTON
In his capacity as Chief Executive Officer

PREAMBLE

 

 

WHEREAS

 

FPI and MECHEM desire to further develop their business and contractual
relationship initiated under Memoranda of Agreement dated March 26, 1998 and
October 15, 2001 respectively (FPI being previously named Technical Solutions
Group Inc, the party named in such former Agreements);

 

 

 

AND WHEREAS

 

Pursuant to such prior agreements, MECHEM irrevocably transferred to FPI certain
proprietary information and technology relating to the Systems in support of the
development of FPI’s BUFFALO and TEMPEST armored vehicles in exchange for FPI’s
agreement to pay MECHEM a “royalty” in the event that FPI sold and delivered any
of these vehicles based on such technology during the term of such agreement;

 

 

 

AND WHEREAS

 

In the prior agreements, MECHEM agreed to continually transfer information and
technology relating to the Systems exclusively to FPI for a period of five years
(during which period MECHEM agreed not to transfer the same information or
technology to any third party) and the parties now wish to extend the period of
such exclusivity during the term hereof;

 


--------------------------------------------------------------------------------




 

AND WHEREAS

 

During the term of such prior agreements, FPI designed and developed its own
armored vehicles using its own proprietary know-how, expertise and Confidential
Information, including by way of illustration and not limitation its COUGAR
(including JERRV and other variants) and its MUV-R vehicles;

 

 

 

AND WHEREAS

 

MECHEM represents that it has certain unique knowledge and expertise relating to
the Systems, and wishes to continue working with FPI on an exclusive basis for
the parties’ mutual benefit;

 

 

 

AND WHEREAS

 

FPI and MECHEM are desirous to formulate the terms and conditions pursuant to
which the aforementioned will be done.

 

NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:

1.                          DEFINITIONS

1.1.           “BUFFALO,” “TEMPEST” “COUGAR” and “MUV-R” mean the blast and
ballistic protected armored vehicles having such trade names which are designed,
manufactured and sold by FPI having substantially the configuration and
specifications set forth in FPI’s marketing materials relating to such vehicles.

1.2.           EFFECTIVE DATE shall mean the date when this Agreement is signed
by both parties, and it is hereby mutually agreed that upon the Effective Date,
all prior agreements between the parties shall be deemed terminated and
superseded by this Agreement (provided however that any payment obligations
accruing to MECHEM as a result of vehicles delivered prior to the Effective Date
under prior agreements shall remain in force until final payment thereof).

1.3.           INTELLECTUAL PROPERY RIGHTS (“IPR”) means all legally recognized
intellectual property rights including patent rights, copyrights, trade secrets,
trademarks and other proprietary rights which may be


--------------------------------------------------------------------------------




 

protected at law, including, without limitation “Confidential Information” which
shall mean all samples, formulae, methods, know-how, technology, software,
material, engineering data, specifications, sketches, drawings, schematics,
designs, processes, test results, compilations, and any other material,
information, ideas, concepts or knowledge which a party (the “Disclosing Party”)
furnishes to another party (the “Receiving Party”) in written or other tangible
form that is marked with a proprietary legend. Each of FPI and MECHEM hereby
undertake and agree not to disclose any Confidential Information received from
the other party and not to use such information for any purpose except as
provided herein.

1.4.             SYSTEMS means blast and ballistic protected armored vehicles
designed and produced solely by MECHEM incorporating “South African” design
features, for example a monocoque crew capsule, a “V-shaped” hull and the use of
metals having various physical characteristics, and also includes additional
vehicle components and other devices designed and produced solely by MECHEM and
intended to protect against, detect and defeat mines, roadside bombs and IED’s.

1.5.             VEHICLE FEE shall have the meaning set forth in Paragraph 4
hereof, and represents payment to MECHEM as consideration for the exclusive
relationship set forth herein, and as recognition for the previous significant
contributions made by MECHEM in conjunction with FPI to FPI’s design,
development of proprietary information and data as well as intellectual property
rights acquired by FPI as a result of the manufacture of the BUFFALO pursuant to
the prior transfer of technology.

2.                          OBJECTIVE OF THE AGREEMENT

2.1.           The Parties confirm their intent to enter into this Agreement
pursuant to which MECHEM shall extend for the duration of this Agreement (and
any extensions hereof) the exclusive relationship with FPI, and FPI in
consideration of such exclusive relationship shall continue payment of the
Vehicle Fees. The parties acknowledge and agree that such extension of
exclusivity benefits FPI in its commercial operations, and in consideration
thereof and the additional undertakings set forth herein, FPI agrees to pay to
MECHEM the Vehicle Fees identified in Paragraph 4 hereof.


--------------------------------------------------------------------------------




 

3.                          OBLIGATIONS OF THE PARTIES

3.1.           MECHEM hereby commits and agrees during the term of this
Agreement not to cede, dispose or transfer any technology, IPR or other
proprietary information relating to the Systems to any third party including,
but not limited to, designs, drawings, full technical specifications, test data,
hardware and software designs and technologies, supplier’s list, know-how and
all and every piece of information and data relevant to the Systems. After this
Agreement expires, MECHEM has the right to dispose, transfer or cede its right
to its own propriety information of the Systems to whoever it so desires without
the consent or otherwise of FPI, provided however that MECHEM shall not deprive
FPI of the right to use any such information with FPI’s vehicles, shall not
transfer or cede to any third party any such information relating to FPI’s
vehicles, and  upon such expiration MECHEM shall return all of FPI’s
Confidential Information in its possession.

3.2.                              MECHEM shall, at the request of FPI, provide
expertise and know-how on a “work for hire” basis to advise, assist and support
FPI’s marketing activities, including by way of illustration and not limitation
providing market intelligence, developing market forecasts and supporting FPI’s
marketing efforts to the United States Government. FPI shall pay all travel and
out-of-pocket expenses incurred by MECHEM as a result of such activities,
provided all such costs are mutually agreed between the parties in advance.

3.3.                              MECHEM and FPI agree to abide by the
requirements of United States export and import laws and regulations during
performance of this Agreement, including the International Traffic in Arms
Regulations and other applicable laws. More specifically, FPI shall not export,
disclose, furnish or otherwise provide to MECHEM any defense article, technical
data, technology, defense service, or technical assistance relating to its
vehicles (“Technical Data and Services”) without obtaining an appropriate U.S.
government export authorization, and MECHEM agrees not to disclose or furnish
any FPI Technical Data or Services to any third party except as expressly
authorized by FPI and the U.S. Government. If required under U.S. regulations,
MECHEM shall register as a “Broker” with the U.S. State Department, Directorate
of Defense Trade Controls, and shall


--------------------------------------------------------------------------------




 

keep such registration in effect while this Agreement is in effect.  Promptly
upon execution of this Agreement, if it determines that a license is necessary
FPI shall apply for an appropriate export license covering the proposed services
contemplated hereunder. During the pendency of such license application (or in
the event the license is not approved) the parties shall limit their activities
and discussions to marketing and general industry matters.

4.                          VEHICLE FEE

4.1.                        For and in consideration of the representations,
undertaking and obligations set forth herein, FPI agrees to pay MECHEM a per
vehicle fee (the “Vehicle Fee”) as described below for each of the vehicles
delivered by FPI during the term of this Agreement:


4.1.1.                                                                    
TEMPEST: US$3,000.


4.1.2.                                                                    
COUGAR (4X4 AND 6X6) AND ANY VARIANTS INCLUDING THE HARDENED ENGINEER VEHICLE
(HEV), THE JOINT EXPLOSIVE ORDNANCE DISPOSAL RAPID RESPONSE VEHICLE (JERRV) AND
THE IRAQI LIGHT ARMORED VEHICLE (ILAV): US$1,500.

4.1.3.                                                                    
BUFFALO: US$5,000.

4.2.           For the purposes hereof, “variant” shall mean a vehicle with
substantially the same design, including size, weight, profile, attachments and
overall configuration and with substantially similar performance specifications
in respect of survivability and automotive performance.  FPI’s determination
whether any of its products are “variants” of the TEMPEST, COUGAR or BUFFALO
shall be conveyed to MECHEM in writing.

4.3.           The Vehicle Fee will only accrue on vehicles actually
manufactured by FPI (or manufactured on its behalf by any third party) and
delivered to customers for which FPI actually receives payment.  Each month, FPI
will prepare and forward to MECHEM a statement identifying all vehicles so
delivered and paid for during such month, and shall pay the Vehicle Fees
associated therewith to MECHEM.

4.4.           In the event of total or partial non-fulfillment of the contract,
in the case of force majeure, MECHEM will only be entitled to a Vehicle Fee on


--------------------------------------------------------------------------------




 

the part of the contract that has actually been executed and in proportion to
the payments actually received by FPI.

4.5.           A certificate, signed by an Officer of FPI, shall be supplied to
MECHEM on a quarterly basis (or upon request of MECHEM) setting forth the
quantities of vehicles by category delivered and paid for by customers for which
Vehicle Fees are payable.

4.6.           After the validity of this Agreement has expired or after it has
been terminated in terms of Article 10, MECHEM shall still be entitled, on the
basis stipulated in 4.1.1 to 4.1.3. above to all Vehicle Fees due in respect of
Vehicles delivered under any contracts executed prior to the termination of this
Agreement, but only after FPI received payment under such contracts.

5.                          INTELLECTUAL PROPERTY RIGHTS & CONFIDENTIAL
INFORMATION

5.1.           Any new IPR relating to the Systems, as a result of a
modification, development, enhancement or improvement by FPI will be the
exclusive property of FPI. Similarly any new IPR relating to the Systems, as a
result of a modification, development, enhancement or improvement by MECHEM will
be the exclusive property of MECHEM provided that FPI will have the continuing
right to use any such new IPR relating to the Systems with respect to FPI
products. Except as expressly provided in this Agreement, neither party shall
use the other party’s modifications, developments, enhancements or improvements
without the express prior written consent of the other.

5.2.           MECHEM does not warrant the novelty of any of its technology,
designs, know-how, trade secrets, nor any possible patent to be valid and
likewise does not warrant that the exploitation thereof will not constitute an
infringement of a claim of some prior patent in any of the areas of the Systems.
MECHEM however declares that as far as it is aware no such prior claims exist.

5.3.           Notwithstanding any indication to the contrary in any document or
agreement, MECHEM acknowledges and agrees that nothing contained herein or in
any other prior agreement between the parties shall be construed as


--------------------------------------------------------------------------------




 

a limitation on FPI’s sole and exclusive right to design, develop, manufacture,
market, test, sell, service and repair the BUFFALO, TEMPEST, COUGAR, MUV-R or
any of FPI’s current or future products of whatever kind. MECHEM confirms that
it has no claim of right, title or interest in or to FPI’s past, present or
future vehicles or other products, and acknowledges that FPI exclusively owns
all right, title and interest in and to the BUFFALO, TEMPEST, COUGAR, MUV-R, the
variants thereof and FPI’s other products and all IPR embodied in the BUFFALO,
TEMPEST, COUGAR, MUV-R, and variants thereof. MECHEM acknowledges that FPI has
the sole and exclusive right to license, use, transfer, cede, dispose of, or
take any action it so desires with respect to its technology, IPR and
Confidential Information, and/or with respect to the design, data and technical
information relating to any of its vehicles, and MECHEM shall not seek to limit
or restrict such right. The only obligations between the parties are set forth
in this Agreement and there is no other right, claim, interest, entitlement,
license, commitment or ownership between the parties. MECHEM agrees that it
shall not grant or purport to grant to any third party any rights of whatever
kind in or to the BUFFALO, TEMPEST, COUGAR or any of FPI’s other products, and
shall not disclose or use for any purpose other than as provided in this
Agreement any FPI Confidential Information in its possession. The obligations of
this paragraph regarding the protection of FPI’s Confidential Information shall
remain in effect during the term of this Agreement and for a period of 10 years
following its expiration or termination for any reason.

6.                          PRODUCT LIABILITY

6.1.           The Parties acknowledge that the operation and use of the
vehicles manufactured by FPI may potentially involve and/or result in damage to
property and injury to or death of persons. FPI expressly acknowledges and
accepts full liability for the any such claims and MECHEM shall not be held
responsible for any guarantees given by FPI including operating, design or
material guarantees. FPI also undertakes not to associate Mechem in any
litigation regarding any Systems product liability/claim.

7.                          INDEMNITY


--------------------------------------------------------------------------------




 

7.1.           By FPI acquiring all of the MECHEM’s proprietary information and
technology relating to the Systems, MECHEM shall not be held responsible for any
damage, loss caused by any actions, omissions, death or injury sustained by FPI
or any third party caused by any faulty designs, material used, actions,
omissions, negligence or misconduct by FPI.

7.2.           MECHEM, in terms of this Agreement, is exempted from all
liability towards any persons due to damage, loss, and suffering or otherwise,
resulting from any cause ascribable to the negligence or willful misconduct of
FPI, its employees, agents or representatives.

8.                          APPLICABLE LAW

8.1.           This Agreement shall be governed by and construed in all
respects, in accordance with the Law of the State of New York.

9.                          DURATION

9.1.           This Agreement shall endure for a period of five years from the
effective date, unless terminated by mutual consent of the Parties, or in terms
of articles 11 and 12 below.

10.                   TERMINATION

10.1.     Either MECHEM or FPI shall be entitled to terminate this Agreement
forthwith:

10.2.     Upon the mutual consent of the parties.

10.3.     Upon the commencement or happening of any occurrence connected with
the insolvency, dissolution, administration, receivership or liquidation of the
other Party.

10.4.     In the case of termination as is envisaged above the Parties will have
no claims of liability against, or towards the other, other than with respect to
existing Agreements or liabilities incurred at the date of termination.

11.                     BREACH


--------------------------------------------------------------------------------




 

11.1.     In the event of either Party committing a material breach of the terms
and conditions of this Agreement, the aggrieved Party shall, without prejudice
to any other rights which it might have been entitled as its election, give
written notice to the breaching Party, to rectify the breach within fourteen
days and after failing to correct the breach according to corrective action
plan, give further written notice to rectify the breach within thirty days and
failing to do so cancel this Agreement and claim damages.

12.                   ARBITRATION

12.1.     The Parties undertake to cooperate in spirit of good faith and to
resolve all disputes in a friendly manner. If any dispute cannot be resolved the
Parties agree to refer the dispute to a mutually acceptable arbitrator, who is
trusted and respected by both Parties to try and resolve the dispute.

12.2.     Should there be no solution to the dispute then arbitration shall be
held in New York in accordance with the rules for Conciliation and Arbitration
of the International Chambers of Commerce, in the English language. The decision
of the arbitrator shall be final and binding on the Parties hereto.

13.                   ASSIGNMENT/CESSION

13.1.     The Parties agree that should there be a change of ownership, control
and management of MECHEM or FPI, this Agreement will not be effected and all the
rights and obligations mutatis mutandis shall be transferred to the new or
successor owner or management.

13.2.     Should there be no change in ownership, control or management the
Parties rights and obligations under this Agreement may not be transferred
either in whole or part to any third party, without the written consent of the
other Party, which will not be withheld, unless the circumstances are directly
detrimental to the other Party.  This restriction shall not apply to assignments
made to either party’s corporate parent, corporate sister or corporate
subsidiary.

14.                   AMENDMENTS


--------------------------------------------------------------------------------




 

14.1.     This Agreement may only be amended if such an amendment is put in
writing, signed by authorized representatives of both Parties and annexed to
this Agreement.

15.                   SEVERABILITY

15.1.     If any provision of this Agreement is or becomes illegal, void or
invalid, it shall not affect the legality and validity of the other provisions.

16.                   GENERAL

16.1.     The foregoing constitutes the entire Agreement between the Parties
with respect to the subject matter hereof and supercedes and cancels all prior
representations, understandings and commitments (whether verbal or written) made
between the Parties.

16.2.     The Parties hereby agree that two copies of this Agreement will be
signed by each of the Parties and that each Party will be entitled to an
original signed copy of this Agreement. Facsimile copies of the signatures pages
may be exchanged between the parties and such facsimile signature shall have the
same force and effect as original signatures.

16.3.     Notices hereunder shall be deemed validly given, if delivered by hand
or sent by telex, telefax or by recorded delivery post to the duly authorized
representatives signing this Agreement. Such notices shall be deemed effective
on the date of receipt at the following address:

Force Protection

 

MECHEM

9801 Highway 78, Building # 1

 

Admin B Building

Ladson, South Carolina 29456

 

368 Selborne Avenue

United States

 

Lytellton, Centurion 0157

 

 

South Africa

 

This Agreement is signed on this 13th day of September, 2006 for and on behalf
of:

MECHEM

/s/ Abraham Rossouw

 


--------------------------------------------------------------------------------




 

ABRAHAM ROSSOUW

Witness:__________________________   Witness: __________________

 

This Agreement is signed on this 28th day of August, 2006 for and on behalf of:

Force Protection, Inc.

/s/ Gordon McGilton

Gordon McGilton

Witness:__________________________   Witness: __________________

 


--------------------------------------------------------------------------------